Citation Nr: 1101967	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-15 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right wrist disorder.

4.  Entitlement to service connection for a low back disorder, 
claimed as residuals of a September 1, 1994 motor vehicle 
accident.

5.  Entitlement to service connection for a cervical spine 
disorder, claimed as residuals of a September 1, 1994 motor 
vehicle accident.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 
1985, as well as additional service in the U.S. Army Reserves 
until November 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from February 1996, October 1996, December 2007, and October 2009 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

As an initial matter, the Board notes that the Veteran's hearing 
loss claim was adjudicated by the RO as a petition to reopen a 
previously denied claim.  However, the Board finds that the 
Veteran perfected an appeal with regard to the October 1996 
rating decision that denied his original claim for service 
connection benefits for bilateral hearing loss.  Although he was 
subsequently granted service connection for his left ear during 
the course of his appeal, no such allowance was made for his 
right ear and, as such, his original claim remained open and 
pending.  The issue has thereby been recharacterized as shown on 
the first page of this decision.

Likewise, with regard to the Veteran's claims for service 
connection benefits for a cervical spine disorder and a low back 
disorder, claimed as residuals of a September 1, 1994 motor 
vehicle accident, the Veteran had also perfected a timely appeal.  
However, despite the fact that the Veteran submitted a timely 
substantive appeal (VA Form 9) in November 1996, the RO has 
neither granted the benefits sought nor has the Board finally 
adjudicated these matters.  Therefore, these issues have also 
remained pending since the original February 1996 rating decision 
and, as the appeal was perfected in 1996, they fall within the 
Board's jurisdiction.    

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing is of record.

The issues of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C and for a right wrist disorder 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claim for 
entitlement to service connection for hearing loss of the right 
ear be withdrawn from appellate review.

2.  At the time of the September 1, 1994 motor vehicle accident, 
the Veteran was not engaged in active military, naval, or air 
service.

3.  On September 1, 1994, the Veteran was not engaged in active 
military, naval or air service; he was on Individual Ready 
Reserve (IRR) status and was not engaged in active duty, active 
duty for training, or inactive duty for training.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for service connection for hearing loss of the right 
ear have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2010).

2.  The criteria for basic eligibility for entitlement to service 
connection benefits for a low back disorder as residuals of a 
September 1, 1994 motor vehicle accident have not been met.   10 
U.S.C.A. §§ 10141, 10144; 38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6 (2010).

3.  The criteria for basic eligibility for entitlement to service 
connection benefits for a cervical spine disorder as residuals of 
a September 1, 1994 motor vehicle accident have not been met.   
10 U.S.C.A. §§ 10141, 10144; 38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2010).

In an October 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he wished to withdraw his claim 
for service connection for hearing loss of the right ear.  The 
Board acknowledges that he orally withdrew this claim on the 
record during the October 2010 hearing, but such withdrawal was 
reduced to writing when the hearing testimony was transcribed.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony 
before the RO, when reduced to writing, can constitute a notice 
of disagreement).   In view of the Veteran's expressed desires, 
the Board concludes that further action with regard to this issue 
is not appropriate.  The Board does not have jurisdiction over 
the withdrawn issue, and, as such, his appeal regarding 
entitlement to service connection for hearing loss of the right 
ear is hereby dismissed.

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

With regard to the issues of whether the Veteran is eligible to 
receive compensation benefits for a low back disorder or cervical 
spine disorder as a result of a September 1, 1994 motor vehicle 
accident, governing law and regulations provide that VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (i.e., there can be no entitlement to 
the benefit as a matter of law). 38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims 
(Court) has further held that VCAA does not apply where the law, 
and not the evidence, is dispositive of the claim.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed 
below in greater detail, the law is dispositive of the issue of 
whether the Veteran was engaged in active military, naval, or air 
service on September 1, 1994, and the VCAA does not apply.

Service Connection

The Veteran seeks entitlement to service connection benefits for 
residuals of a September 1, 1994 motor vehicle accident.  
Specifically, he asserts that he injured his neck and back when 
he was a passenger in a government-rented vehicle, which was 
driven by an U.S. Army recruiter, on the day he intended to 
upgrade his enlistment from Individual Ready Reserve (IRR) to 
active duty service in the U.S. Army.  See May 1995, June 1995, 
and October 1995 statements.  

Under the law, basic entitlement for disability compensation, 
either in a period of wartime or peacetime, may be established 
for a disability resulting from personal injury suffered or a 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, "in the active military, naval, or air service."  
38 U.S.C.A. §§ 1110; 1131.  Active military, naval, or air 
service is further defined by statute to include the following:  
active duty, any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such training.  
38 CFR § 3.6 (2010).  

Accordingly, to establish basic entitlement to service connection 
benefits for an injury, such as injuries associated with a motor 
vehicle accident as identified by the Veteran in this instance, 
the claimant must, at a minimum, demonstrate that his claimed 
disability was incurred in or aggravated during a period of (1) 
active duty, (2) active duty for training, or (3) inactive duty 
for training.  See id.

In this case, there is no dispute that the Veteran was on 
Individual Ready Reserve (IRR) at the time of the September 1, 
1994 motor vehicle accident.  The Veteran, as well as the Army 
recruiter who was driving the vehicle on the date of the 
accident, have both provided written statements to this effect.  
However, the Veteran asserts that it was his intention to upgrade 
his status to active duty that very day; and, but for the fact 
that the accident occurred, he would have accomplished this goal.  

In an October 1997 RO hearing, the Veteran explained that, as of 
the date of the accident, he had not yet completed his reserve 
service obligations and was therefore still considered as part of 
the U.S. Army Reserves.  The Board acknowledges this fact and 
notes that this testimony is consistent with his final discharge 
orders from the U.S. Army Reserves issued effective November 
1994.  However, the Veteran's status on IRR at the time of the 
accident does not constitute active duty, active duty for 
training, or inactive duty for training.  The Board has carefully 
reviewed the definitions provided for "active duty," "active 
duty for training," and "inactive duty for training" set forth 
in 38 C.F.R. § 3.6, but none of these provisions encompass IRR 
status.   

Indeed, it is quite clear from a review of Title 10 - Armed 
Forces that IRR status does not conform to active duty, active 
duty for training, or inactive duty for training status.  
10 U.S.C.A. § 10144 defines the IRR as members of the Ready 
Reserve "who are subject to being ordered to active duty 
involuntarily."  In this regard, as per 10 U.S.C.A. § 10141, the 
Ready Reserves are "[r]eserves who are on the inactive status 
list of a reserve component."  

The Board recognizes that active duty and active duty for 
training also includes "authorized travel to or from such duty" 
(38 C.F.R. § 3.6(a)(6) and (b)(6)), as well as travel status for 
individuals who, when authorized or required by competent 
authority, assumes an obligation to perform active duty for 
training or inactive duty for training, and is disabled from an 
injury incurred "while proceeding directly to or returning 
directly from such" duty for training (38 C.F.R. § 3.6(e)).  
However, in this case, the facts are clear that the Veteran was 
not ordered to report for active service.  He expressly denied 
any such orders in his October 1997 hearing testimony.  Rather, 
testified that the accident occurred after "the recruiter 
instead of taking [the Veteran] home, he took [the Veteran] over 
to his house and on [the] way back from his house to take [the 
Veteran] home, [they] got in a car accident."  See RO Hearing 
Transcript (T.) at p. 5.  

As the Veteran's travel was neither authorized nor required to 
perform active or inactive duty for training at the time of the 
accident, and the accident did not occur while proceeding 
directly to or returning from such authorized or required duty, 
the Veteran's IRR service on September 1, 1994, did not 
constitute active duty, active duty for training, or inactive 
duty for training.  Again, the Veteran does not argue the 
contrary.  As such, he does not meet the initial criteria for 
basic eligibility for service connection compensation for a 
disability under either 38 U.S.C.A. § 1110 or 38 U.S.C.A. § 1131.  

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'")).  Because the disabilities 
claimed by the Veteran, that of a low back disorder and a 
cervical spine disorder incurred as a result of a September 1, 
1994 motor vehicle accident, did not occur as a result of an 
injury in the line of duty "in the active military, naval, or 
air service," his claims fail because of absence of legal merit 
or lack of entitlement under the law.  As such, the claims must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

The issue of entitlement to service connection for hearing loss 
of the right ear is dismissed without prejudice.

Service connection for a low back disorder, claimed as residuals 
of a September 1, 1994 motor vehicle accident, is denied.

Service connection for a cervical spine disorder, claimed as 
residuals of a September 1, 1994 motor vehicle accident, is 
denied.


REMAND

As an initial matter, with regard to the Veteran's claim for 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for hepatitis C, which was denied by the RO in an October 
2009 rating decision, the Veteran submitted a valid and timely 
notice of disagreement in October 2010.  To date, however, no 
statement of the case has been issued with regard to this issue.  
The U.S. Court of Appeals of Veterans Claims (Court) has held 
that where a Veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not yet 
issued a statement of the case addressing the issue, the Board 
must remand the issue to the RO for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, in order to put this issue in the correct procedural 
posture, the Board finds that a statement of the case should be 
provided on the issue of whether the Veteran is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C.

With regard to the Veteran's claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right wrist disorder, the Veteran has alleged that VA was 
negligent in failing to properly diagnose and treat his right 
wrist injury.  He testified that his ganglion cyst and ligament 
tear was misdiagnosed by a VA physician as carpel tunnel syndrome 
and that this error resulted in his current right wrist 
disability or an aggravation thereof.  A review of the claims 
file reveals diagnoses of right wrist pain with tear of the 
scapholunate ligament (see May 2006 private treatment report), 
fusion of the scaphoid, trapezoid, and trapezium bones with 
complete tear of the scapholunate ligament (see private MRI dated 
June 2008), and arthritis and scapholunate advanced collapse (see 
July 2008 private treatment report).

Despite the fact that the claims file contains numerous medical 
records-from VA, his private physicians, from the U.S. 
Department of Labor, and from the Social Security 
Administration-there is insufficient evidence of record on which 
to decide his claim under the provisions of 38 U.S.C. § 1151.  

In this case, it is clear that the Veteran has had continual 
problems with his right wrist following his initial injury in 
April 2000 and subsequent VA treatment, including a September 
2000 operation to remove a ganglion cyst.  Essentially, to obtain 
benefits under 38 U.S.C. § 1151(a), a claimant must show (1) a 
"qualifying additional disability," (2) actually caused by the 
treatment or examination furnished by VA, and (3) a proximate or 
direct cause that is either a fault on the part of VA or an event 
not reasonably foreseeable.  38 U.S.C. § 1151(a); 38 C.F.R. § 
3.361(c), (d)(2010).  It must be shown that the hospital care, 
medical or surgical treatment, or examination caused a veteran's 
additional disability or death; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, a veteran's representative's informed consent.  
38 C.F.R. § 3.361(d)(1) (2010).  In the alternative, it may be 
shown that the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable.  The 
event need not be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  38 
C.F.R. § 3.361 (d)(2) (2010).  

Because there is inadequate medical evidence for the Board to 
make a determination in this case, a remand is required so that 
the Veteran may be provided with a VA examination and opinion to 
evaluate the nature and etiology of his right wrist complaints, 
to include whether any failure on part of VA to timely diagnose 
and properly treat his right wrist disorder proximately caused or 
worsened the disorder.  

Accordingly, the case is REMANDED for the following actions:

1.   The RO should issue a statement of the 
case that addresses the issue of entitlement 
to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C.  If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should clearly 
be advised of the need to file a substantive 
appeal if he desires to have this issue 
considered by the Board.

2.  Schedule the Veteran for an appropriate 
VA examination to evaluate his claimed right 
wrist disorder and assess the appropriateness 
of the VA treatment rendered.  The claims 
folder, and a copy of this remand, must be 
made available to the examiner in conjunction 
with the examination.  The examiner should 
state whether it is at least likely as not 
that VA treatment, or lack thereof, and to 
include the removal of a ganglion cyst in 
September 2000, resulted in additional 
disability.  The examiner should clearly 
identify the additional disability.  

In addition to indentifying any additional 
disability of the right wrist, the VA 
examiner is requested to offer an opinion as 
to the following questions:

(1)	Whether there was carelessness, 
negligence, lack of proper skill, error in 
judgment or similar instances of fault on 
VA's part in furnishing hospital care, 
medical or surgical treatment or 
examination;

(2)	Whether any failure on part of VA to 
timely diagnose and properly treat the 
disease or injury of the right wrist 
caused or contributed to the disorder; 

(3)	Whether VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider or VA 
furnished the hospital care, medical or 
surgical treatment, or examination without 
informed consent; and

(4)	whether the Veteran's claimed 
disability was the result of an event not 
reasonably foreseeable, such as a disorder 
that a reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment provided.  

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  Thereafter, readjudicate all matters in 
appellate status.  If, for any of the issues 
in appellate status, the benefit sought on 
appeal is not granted in full, the RO must 
furnish a supplemental statement of the case, 
and the Veteran should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  The 
case should be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


